DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitations "the first and second signals" and "the first transistor" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. Claim 8 appears to be dependent upon claim 5 instead of claim 4. Please ensure proper dependency for the remaining claim as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bernardon (US 2013/0134985).
Claims 1 and 2; Bernardon discloses a system, comprising: an input voltage terminal (VBCK1_IN/VBOOST); a power converter integrated circuit (IC) package (102) fuselessly coupled to the input voltage terminal and having first and second pins (SWP_CTRL, VBCK2_IN), the power converter IC package configured to detect (112, 
Claims 3 and 4; a pin-short detection circuit (112, 108, 106) configured to provide an output signal (SWP_CTRL) having either a first state or a second state, the first state indicating a primary operation mode and the second state indicating a pin-short operation mode; and a power transistor (124) configured to be operated by the output signal.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-8; prior art fails to disclose or suggest, inter alia, a first transistor configured to compare first and second signals, the first signal based on a signal received at the first pin and the second signal based on a signal received at the second pin, wherein a non-control terminal of the first transistor is configured to 
Claims 9-14; prior art fails to disclose or suggest, inter alia, a pin-short detection circuit, comprising: a first transistor having a first gate terminal coupled to an input voltage terminal and the first source terminal coupled to a first output node of the circuit via multiple bias transistors; a resistor coupled to the first gate terminal and the first source terminal; a second transistor having a second gate terminal coupled to the first drain terminal, a second source terminal coupled to a first node of the circuit, and a second drain terminal coupled to a second output node of the circuit; a first bias transistor coupled to the first node of the circuit and to the first drain terminal; and a second bias transistor coupled to the first and second output nodes.
Claims 15-20; prior art fails to disclose or suggest, inter alia, a power converter IC package, comprising: a pin-short detection circuit coupled to the power transistor and comprising: a first transistor configured to compare first and second signals, the first signal based on a signal received at a first pin of the package and the second signal based on a signal received at a second pin of the package; and a second transistor configured to provide an output signal having either a first state or a second state based on the comparison, the first state indicating a primary operation .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                       4/15/2021